Citation Nr: 0634539	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from January 1963 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

A hearing was held on June 30, 2006, by means of video 
conference equipment with the veteran in St. Louis, Missouri, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC.   A transcript of the testimony is in the 
claims file.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  PTSD is related to the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Affording the veteran all reasonable doubt, the criteria 
for the establishment of service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Moreover, the requirements with respect to the 
content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.  Additional development by the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC) would 
only serve to further delay resolution of the claim.  Id.  
The effective date of an evaluation and award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  Disability ratings are assigned in accordance with 
the Schedule for Rating Disabilities set forth in 38 C.F.R. 
Part 4.  The percentages assigned represent as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injures and their 
residual conditions in civil occupations.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  Specifically, he 
contends that he incurred PTSD as result of: the death of his 
close friend, JW in a plane crash; witnessing the death of a 
Japanese civilian; being subjected to enemy fire; 
participation in Operation Utah; and his prostate cancer 
presumptively caused by his exposure to herbicide agents 
during his service in Vietnam.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the evidence is in equipoise and the appeal as 
to this issue will be granted.  38 C.F.R. § 3.102.
 
In this regard, the veteran's service personnel records 
indicate he arrived in Chu Lai, Vietnam in February 1966.  
The veteran participated in Operation Utah in March 1966.  
The veteran was honorably discharged from the United States 
Marines in April 1966.  He was a recipient of the Vietnam 
Service Medal, the National Defense Service Medal, and the 
Good Conduct Medal.  His military occupational specialty 
(MOS) during service was as a Radio Relay Repairman.  The 
veteran's service medical records, to include Reports of 
Medical Examination dated in December 1962, June 1963, and 
April 1966, were negative for treatment or complaints of 
PTSD.

The veteran has relayed in various statements that his PTSD 
symptomatology includes, survivor's guilt, anger, social 
isolation, and strained relationships with friends and 
family.  The veteran has indicated that he first sought 
treatment for his PTSD in approximately 1975 or 1976, 10 
years after his discharge from service.  

Subsequent to his discharge from service, the veteran has 
been variously diagnosed with PTSD and major depression.  It 
appears the veteran was first diagnosed with PTSD in 1987.  
Lay statements from the veteran's daughters reveal their 
father suffered from outbursts of anger, lack of trust, 
nightmares, emotional mood swings, and difficulty maintaining 
steady employment. 

A May 2003 letter from the Department of the Navy indicated 
they could not confirm the Japanese civilian casualty.  
However, a unit history of the 11th Marines confirmed the 
unit left Camp Pendleton to Okinawa in the summer of 1965 and 
in February 1965 was sent to Chu Lai.  The unit was subject 
to enemy probes.  

A statement of the veteran's wife indicates that she and the 
veteran were close friends with JW and his wife, NW.  She 
recalls that JW got orders to Okinawa and Vietnam.  She 
confirms JW died during a plane crash that was to transport 
him overseas and that the veteran received orders to travel 
overseas by plane shortly thereafter.  

An article contained in the claims folder shows that a Boeing 
C-135A Stratolifter transport carrying United States Marines 
Corps members crashed shortly after take-off EN route to 
Okinawa.  All persons aboard were killed.  A Certificate of 
Death for JW confirms that he was killed in June 1965 aboard 
a military transport aircraft.  He was survived by his wife, 
NW.

While records from the Vietnam Veterans Outreach Program 
linked the diagnosis of PTSD to marital discord and mid-life 
crisis, the records clearly indicate the veteran reported 
stressors relating to his Vietnam experience, to include the 
death of his close friend JW.  In April 2003, Dr. FDG 
indicated that he was "convinced... [the veteran's] PTSD 
disorder stemm[ed] directly from his Vietnam War 
experience."

In September 2003, MEB, PhD, stated that the veteran saw 
death, suffering and destruction almost on a daily basis 
during the war, and that he experienced fear for his own life 
and safety.  She diagnosed the veteran with PTSD based on a 
set of six different criteria, to include the experiencing an 
event that involved actual death and serious injury.

BAS indicated he had been treating the veteran since May 2004 
for individual psycho-oncology psychotherapy sessions.  He 
indicated the veteran was experiencing PTSD due to a number 
of past experiences in the military service.  In a July 2005 
letter, BAS, a Licensed Professional Counselor, Licensed 
Clinical Professional Counselor, Board Certified Medical 
Psychotherapist, and Nationally Certified Psychologist, 
indicated the veteran suffered from unresolved grief and 
survivor guilt regarding the death of JW and that JW's death 
related directly to the veteran's difficulty establishing 
relationships, feelings of detachment, sense of foreshortened 
future, irritability, and outbursts of anger.  In a follow-up 
letter, BAS concluded the veteran met the Diagnostic and 
Statistical Manual of Mental Disorders, as revised in the 
1994, fourth edition (DSM-IV), for PTSD.  He
opined the veteran's PTSD was chronic and moderate, and was 
related to his past military experiences, to include the 
death of JW, the death of a Japanese civilian, being burned 
by a Trip Flare, exposure to Agent Orange, and being 
subjected to small arms fire.  

Based on the evidence delineated above, the Board finds that 
the weight of such evidence is in approximate balance and 
will grant service connection for PTSD.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

As highlighted above, there have been no conflicting opinions 
with regard to the presence of PTSD.  While the veteran's 
PTSD was initially opined to be related to his martial 
discord and mid-life crisis, it was subsequently determined 
that the veteran's PTSD was related to his military 
experience.  While not all the veteran's stressors have been 
verified, the evidence clearly confirms the death of JW and 
the veteran's close relationship with him and his wife prior 
to his untimely death. 

There has been some question as to the extent of a link 
between current symptomatology and the claimed in-service 
stressor, which no doubt further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board concludes that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421. 

The current medical evidence, as previously discussed, 
confirms a diagnosis of PTSD and the death of JW has been 
verified.  Therefore, the veteran's appeal is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


